DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicants’ election w/ traverse of claims 9-26 in the Election filed on December 21, 2020 is acknowledged.  The Applicants’ traversal has been found persuasive.  The requirement for restriction is now withdrawn.  Claims 1-39 are pending.  All of claims 1-39 have been examined.

Information Disclosure Statement
The information disclosure statement filed on December 9, 2020 does not fully comply with the requirements of 37 CFR 1.98(b) because all of the references listed in this IDS are missing.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Drawings
The Applicants’ replacement Drawings filed on December 16, 2020 have been approved by the U. S. examiner.

Claim Objections
Please amend claims 5, 10 and 38 to recite conventional and acceptable Markush language (i. e. “selected from the group consisting of”) to identify the species listed in these groups.
At the end of claim 27, please remove the space between the last word in this claim and the period.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 13, 14, 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 10, it is unclear why “iron sulfide” is listed 4 times in the grouping of species.
In claims 3 and 10, it is unclear why “iron (II) sulfide” is listed 2 times in the grouping of species.
In claims 13, 14, 16, 30, and 32, the use of the word “preferably” renders these claims vague and indefinite in as much as preferences are properly set forth in the specification (but not in the claims).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0038926 A1.
This US 2020/0038926 A1 mentions the provision of an aqueous colloid (please see paragraph number 18) containing a composition that includes a combination of a zero valent metal core surrounded by a coating of iron sulfide (please also see paragraph number 17 as well as claims 1, 6 and 7 in this US 2020/0038926 A1) as well as an organic compound that generates molecular hydrogen (such as sodium lactate, vegetable oil, etc.: please also note paragraph numbers 17 and 19 in this US 2020/0038926) and also an anaerobic bacteria that evidently uses this produced hydrogen to reductively dechlorinate select contaminants (please also see paragraph numbers 17 and 25 in this US 2020/0038926 A1).  This composition may then be injected into contaminated soil (evidently, through the use of a column: please also see paragraph number 28 in this US 2020/0038926 A1) so that at least the zero valent metal reacts w/ and eliminates select toxic chlorinated hydrocarbons (please also see paragraph number 22).  Thus, these discussed portions of this US 2020/0038926 reasonably seem to meet the limitation described in at least the Applicants’ claims 1-3 and 5-8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0038926 A1, as applied to the Applicants’ claims 1-3 and 5-8, and further in view of U. S. Pat. 6,906,235 B2.
This US 2020/0038926 A1 mentions the provision of an aqueous colloid (please see paragraph number 18) containing a composition that includes a combination of a zero valent metal core surrounded by a coating of iron sulfide (please also see paragraph number 17 as well as claims 1, 6 and 7 in this US 2020/0038926 A1) as well as an organic compound that generates molecular hydrogen (such as sodium lactate, vegetable oil, etc.: please also note paragraph numbers 17 and 19 in this US 2020/0038926) and also an anaerobic bacteria that evidently uses this produced hydrogen to reductively dechlorinate select contaminants (please also see paragraph numbers 17 and 25 in this US 2020/0038926 A1).  This composition may then be injected into contaminated soil (evidently, through the use of a column: please also see paragraph number 28 in this US 2020/0038926 A1) so that at least the zero valent metal reacts w/ and eliminates select toxic chlorinated hydrocarbons (please also see paragraph number 22).  Thus, these discussed portions of this US 2020/0038926 reasonably seem to meet the limitation described in at least the Applicants’ claims 1-3 and 5-8.
The difference between the Applicants’ claims and this US 2020/0038926 A1 is that the Applicants’ dependent claim 4 also calls for the use of Mackinawite as the iron sulfide (and this particular species of iron sulfide is not expressly mentioned in this US 2020/0038926 A1).
At least the abstract set forth in this U. S. Pat. 6,906,235 B2 sets forth the use of Mackinawite as a substance that can remove heavy metals from contaminated soil.
It is also noted that the Applicants’ dependent claim 2 also calls for the removal of select heavy metals from the contaminated soil.


Allowable Subject Matter
The Applicants’ independent claims 9, 27 and 36 and the claims directly or indirectly dependent thereon (i. e. claims 10-26; claims 28-35 and claims 37-39, respectively) have been allowed over these US 2020/0038926 A1 and also U. S. Pat. 6,906,235 B2 references because these Applicants’ independent claims 9, 27 and 36 also requires the presence of a “surfactant” and also a “thickening agent” in the claimed composition, system and method for making the composition, and at least these two components (i. e. a “surfactant” and a “thickening agent”) are not taught or suggested in either of these US 2020/0038926 A1 and U. S. Pat. 6,906,235 B2 references.

References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
U. S. Pat. 6,664,298 B1; U. S. Pat. 7,128,841 B2; U. S. Pat. 9,352,987 B2; US 2001/0042723 A1; US 2005/0006306 A1; US 2007/0225542 A1 and US 2020/0031695 A1.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736